Case: 17-11106    Date Filed: 10/26/2017   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-11106
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 8:03-cr-00132-SDM-TGW-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

DEANDRICK KEYON BACON,

                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (October 26, 2017)

Before WILSON, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Donna Lee Elm, appointed counsel for Deandrick Bacon in this appeal of the

revocation of his supervised release and resulting sentence, has moved to withdraw
              Case: 17-11106     Date Filed: 10/26/2017    Page: 2 of 2


from further representation of the appellant and filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Bacon’s revocation of

supervised release and sentence are AFFIRMED.




                                           2